Exhibit 10.1

Notice of Grant of

Time-Based Restricted Stock

[Name]

Address:

____________________

____________________

 

 

Subject to the terms and conditions of the 2012 Equity Incentive Plan (the
“Plan”) and the accompanying Restricted Stock Award Agreement, you have been
granted an award of Restricted Stock (“Award”), as follows:

Grant Date:

__________ __, 2015

Number of Shares:

Your Award consists of                Shares of Restricted Stock.1

Vesting Schedule:

Your Restricted Stock will vest on the third anniversary of the Grant Date
(Normal Vesting Date).

Settlement:

Your Award will be settled in Shares (if the restrictions on your Restricted
Stock lapse).

 

This Notice of Grant and the accompanying Award Agreement describes your Award
and the terms and conditions of your Award.  To ensure you fully understand
these terms and conditions, you should:

 

 

·

Read the Plan carefully to ensure you understand how the Plan works; and

 

 

·

Read this Notice of Grant and corresponding Award Agreement carefully to ensure
you understand the nature of your Award and what you must do to earn it.  

 

You may contact Mark Nicastro by telephone (330-533-5025) or email
(mnicastro@farmersbankgroup.com) if you have any questions about your Award or
Award Agreement.

 




 

1 

Determined by dividing $[______] (the target dollar amount used to determine
your total Award) by $[_____], the average reported closing price of a Share
during the 30-day period ending on the last trading day prior to the Grant Date.
The resulting number of Shares were rounded to the nearest whole Share.

--------------------------------------------------------------------------------

FARMERS NATIONAL BANC CORP.

RESTRICTED STOCK AWARD AGREEMENT

 

Farmers National Banc Corp. (the “Company”) hereby grants the undersigned
Participant an Award pursuant to the Farmers National Banc Corp. 2012 Equity
Incentive Plan (the “Plan”) as evidenced by the Notice of Grant as further
described in this Award Agreement (this “Award Agreement”).

1.

Nature of Award.  Effective as of the date specified (the “Grant Date”) in the
attached Notice of Grant (the “Grant Notices”), the Company hereby grants to the
individual identified in the Grant Notice (the “Participant”) the award as set
forth in the Grant Notice (the “Award”).  The Award is subject to the terms and
conditions described in the Plan, this Award Agreement and the Grant Notice.

 

2.

Number of Shares.  The number of Shares of Restricted Stock in your Award is set
forth in the Grant Notice.  For purposes of this Award Agreement, each whole
Share awarded represents the right to receive one Share.

 

3.

Vesting.  The Shares of Restricted Stock in your Award will be settled or will
be forfeited depending on whether the terms and conditions described in the
Grant Notice, this Award Agreement, and the Plan are satisfied. Accordingly,
your Shares normally will vest on the “Normal Vesting Date” in accordance with
the schedule identified in the Grant Notice. If the scheduled Normal Vesting
Date is a non-business day, the next following business day will be considered
the Normal Vesting Date.

4.

Forfeiture of Awards:  If the Company is required to prepare an accounting
restatement due to material non-compliance of the Company, as a result of
misconduct by a Participant, with any financial reporting requirement under any
applicable laws, the Participant shall reimburse the Company for all amounts
received under the Plan within 30 days after receipt of notice of the same from
the Company.

5.

Effect of Termination:  Participant may forfeit this Award if employment
terminates prior to the Normal Vesting Date, although it will depend on the
reason for termination as provided below:

 

a.

Termination Due to Death or Disability.  If you die or become Disabled, your
Shares of Restricted Stock will vest fully on the date of your death or
Disability.

 

b.

Termination Due to Retirement.  If you terminate due to Retirement, and provided
that the Committee agrees to treat your termination as a Retirement, you will
vest in a prorated portion of your Shares of Restricted Stock determined by
multiplying the number of Shares by a fraction, the numerator of which is the
number of whole months you were employed from the Grant Date to the date of
Retirement, and the denominator of which is 36.

 

c.

Termination Due to Termination by the Company without Cause or by Participant
for Good Reason. If, prior to the Normal Vesting Date, the Company terminates
your employment with the Company without “Cause,” or you terminate your
employment with the Company for “Good Reason,” each as defined in Exhibit A
attached hereto and incorporated herein, your Shares of Restricted Stock will
vest fully on the date of your termination.

-2-

--------------------------------------------------------------------------------

 

d.

Termination for any Other Reason.  If your employment with the Company
terminates under any other circumstances, all Shares of Restricted Stock will be
forfeited on your termination date.

6.

Effect of Change in Control: Notwithstanding the foregoing, if a Change in
Control occurs after the Grant Date, your Shares will be subject to the
following additional terms and conditions:

 

a.

If such a Change in Control occurs prior to the Normal Vesting Date and in
connection therewith or within two years thereafter your employment is
terminated either by the Company or a successor in interest for any reason other
than for “Cause” or by you for “Good Reason,” your Shares of Restricted Stock
which remain unvested as of the termination date will fully vest.

7.

Miscellaneous:  

 

a.

Non-Transferability.  An Award may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated, except by will or the laws of descent
and distribution.  

 

b.

Beneficiary. Unless otherwise specifically designated by the Participant in
writing, a Participant’s beneficiary under the Plan shall be the Participant’s
spouse or, if no spouse survives the Participant, the Participant’s estate.

 

c.

No Right to Continued Service or to Awards.  The granting of an Award shall
impose no obligation on the Company or any Affiliate to continue the employment
of a Participant or interfere with or limit the right of the Company or any
Affiliate to Terminate the employment of the Participant at any time, with or
without Cause, which right is expressly reserved.  

 

d.

Tax Withholding.  The Company or an Affiliate, as applicable, shall have the
power and the right to deduct, withhold or collect any amount required by law or
regulation to be withheld with respect to any taxable event arising with respect
to an Award granted under the Plan.

 

e.

Requirements of Law.  The grant of Awards shall be subject to all applicable
laws, rules and regulations (including applicable federal and state securities
laws) and to all required approvals of any governmental agencies or national
securities exchange, market or other quotation system.  

 

f.

Governing Law.  The Plan and all Award Agreements shall be governed by and
construed in accordance with the laws of (other than laws governing conflicts of
laws) the State of Ohio.

 

g.

Award Subject to Plan. The Award is subject to the terms and conditions
described in this Award Agreement and the Plan, which is incorporated by
reference into and made a part of this Award Agreement.  In the event of a
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of the Plan will govern.  The Committee has the sole responsibility of
interpreting the Plan and this Award Agreement, and its determination of the
meaning of any provision in the Plan or this Award Agreement will be binding on
the Participant. Capitalized terms that are not defined in this Award Agreement
have the same meanings as in the Plan.

-3-

--------------------------------------------------------------------------------

 

h.

Section 409A Payment Delay. If a Participant is determined to be a “specified
employee” (within the meaning of Section 409A of the Code and as determined
under the Company’s policy for determining specified employees), the Participant
shall not be entitled to payment or to distribution of any portion of an Award
that is subject to Section 409A of the Code (and for which no exception applies)
and is payable or distributable on account of the Participant’s “separation from
service” (within the meaning of Section 409A of the Code) until the expiration
of six months from the date of such separation from service (or, if earlier, the
Participant’s death).  Such Award, or portion thereof, shall be paid or
distributed on the first business day of the seventh month following such
separation from service.

 

i.

Signature in Counterparts.  This Award Agreement may be signed in counterparts,
each of which will be deemed an original, but all of which will constitute one
and the same instrument.

 

PARTICIPANT

 

 

 

 

 

 

Print Name

 

Date:

 

FARMERS NATIONAL BANC CORP.

 

 

 

By:

 

Its:

 

 

Date:

 




-4-

--------------------------------------------------------------------------------

EXHIBIT A

 

DEFINITIONS OF “CAUSE” AND “GOOD REASON”

 

“Cause” means that, in the reasonable judgment of the Compensation Committee,
any of the following events have occurred: (1) the willful or negligent failure
by the Participant to substantially perform his or her duties with the Company
and, after written notification by the Company to the Participant, the continued
failure of the Participant to substantially perform such duties; (2) the willful
or negligent engagement by the Participant in conduct which is demonstrably and
materially injurious to the Company, financially or otherwise; (3) action or
inaction by the Participant that constitutes a breach of fiduciary duty with
respect to the Company or any of its subsidiaries; (4) the violation of any
material written policy, rule or regulation of the Company; or (5) the
Participant’s material breach of any agreement in respect of confidentiality
with the Company, whether or not entered into after the Grant Date.

 

“Good Reason” means the occurrence of any of the following: (1) a reduction in
Participant’s annual base salary rate, unless such reduction generally applies
to other Participants regardless of the reason(s) therefor; (2) a substantial
diminution in Participant’s duties, authorities or responsibilities; or (3) the
relocation of Participant’s principal place of employment with the Company such
that (a) the distance from the former principal place of employment to the
relocated principal place of employment is over 50 miles and (b) the distance
from his or her primary residence to the relocated principal place of employment
is over 50 miles; provided, however, that Good Reason shall exist only to the
extent that Participant provides the Company with written notice of his or her
intention to terminate employment with the Company for Good Reason that
specifies the condition(s) constituting Good Reason and the Company fails to
correct such condition(s) within ten (10) business days from receipt of such
written notice. Notwithstanding the foregoing, Good Reason shall cease to exist
for an event on the one hundred and twentieth (120th) day following the later of
its occurrence or Participant’s knowledge thereof, unless Participant has given
the Company written notice of such condition and of Participant’s intent to
terminate for Good Reason prior to such date. With respect to the Chief
Executive Officer only, Good Reason shall also include a change in
responsibilities such that the Chief Executive Officer reports to someone other
than directly to the Company’s Board of Directors.

 

-5-